Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-15 are presented for examination.
Claims 1, 4, 5, 8, 11, 12, and 15 are amended. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2022 has been entered.

Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 8 -  page 11 (all), filed July 12, 2022, with respect to claims 1-15  have been fully considered and are not persuasive.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  A second ground of rejection is further presented of in view of Teyeb et al. (US prov. 62/653,313, published as US Pub. No.: 2021/0127430).

Regarding claim 1, the applicant argued that, see page 8-10, “ … Further, Qualcomm does not disclose what authentication of the IAB node is based upon. The Final Office Action also contends that Qualcomm discloses these features of Claim 1 because Qualcomm allegedly discloses that "[t]he MT of each IAB-node further sustains NAS connectivity to the NGC, e.g., for authentication of the IAB-node." The Applicant respectfully disagrees. At best, Qualcomm may suggest that IAB node authentication may occur later, so that the MT of the IAB node maintains the NAS connection to the NGC in preparation for performing IAB node authentication later. While it is possible authentication of nodes may occur, Qualcomm does disclose or suggest that authentication is "based on the information indicating the relay capability" or that the authentication is with a core network entity as recited in Claim 1. Qualcomm does not disclose or suggest to "establish an F] interface between the DU of the IAB node and the CU of the IAB donor, after the IAB node is authenticated with a core network entity based on the information indicating the relay capability" in Claim 1.

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claim 1, Qualcomm teaches, transmit, to an IAB donor, a radio resource control (RRC) message including information indicating a relay capability (see Fig.1a, section 2.2.1, each DU on an IAB-node connects to the CU in the IAB-donor using a modified form of F1 {indicating a relay capability} , which is referred to as F1*. F1 *U runs over RLC channels on the wireless backhaul between the MT on the serving IAB-node and the DU on the donor. F1 *-U transport between MT and DU on the serving IAB-node as well as between DU and CU on the donor is FFS) of the IAB node, wherein the IAB donor comprises a DU the IAB donor (see Fig 1a, IAB Donor with DU) and a central unit (CU) (see Fig 1a, IAB Donor with CU) of the IAB donor (see Fig.1a, section 2.2.1, the IAB-node connects to an upstream IAB-donor,  each DU on an IAB-node connects to the CU in the IAB-donor using a modified form of F1,  which is referred to as F1* / a relay capability of the IAB node. F1*-U runs over RLC channels on the wireless backhaul between  the MT on the serving IAB-node and the DU on the donor / a radio resource control (RRC) message. Fl *-U transport between MT and DU on the serving IAB-node as well as between DU and CU on the donor is FFS. Also, the right side of Figure 1b  shows two examples of such Fl *-U protocol stacks. In this figure, enhancements of RLC are referred to as RLC*. The MT of each IAB-node further sustains NAS connectivity to the NGC, e.g., for authentication of the IAB-node. It further sustains a PDU-session via the NGC, e.g., to provide the IAB­ node with connectivity to the OAM),
establish an F1 interface between a DU of the IAB node and the CU of the IAB donor, after the IAB node is authenticated with a core network entity based on the information indicating the relay capability (see Fig.1A, section 2.2.1, an F1 interface between a DU of the IAB node and the CU of the IAB donor is established, clearly F1 can only be established after authentication and connection, since in this figure, enhancements of RLC are referred to as RLC*. The MT of the IAB-node further sustains NAS connectivity to the NGC, e.g., for authentication of the IAB-node {clearly the F1 is established after the IAB node is authenticated with a core network}. It further sustains a PDU-session via the NGC, e.g., to provide the IAB­ node with connectivity to the OAM).

Regarding claim 1, the applicant further argued that, see page 11, “ … Malkamaki does not provide a disclosure remedying the noted deficiencies of Qualcomm. The Final Office Action asserts that Malkamaki disclose a feature of 'based on a result of the F] interface establishment' in claim 1 because Malkamaki discloses that 'In step 720, the method may include transmitting the downlink information including the F1 application protocol information from the donor node central unit to a UE part of the IAB node via a backhaul link,' citing Fig. 7 and paras. [0060]-[0061]. The Applicant respectfully disagrees. Since FIG. 7 of Malkamaki is for the operation method of the 'donor node central unit' (see paras. 0060-0061), the method related to FIG. 7 of Malkamaki cannot be applied to the operation method of the IAB node of claim 1. Since the IAB node of the present application establishes an F1 interface with the IAB donor, the IAB node is a distinct entity from the IAB donor. In addition, when referring to other embodiments of Malkamaki, Malkamaki discloses that 'an F1 control plane used to connect DgNB CU 512 and DgNB DU 513'. See para. 0047. However, the F1 control plane in Malkamaki cannot correspond to the F1 interface of the present application because F1 control plane of Malkamaki is a connection between DgNB CU 512 and DgNB DU 513. Also, paragraph [0050] of Malkamaki discloses only that 'FlAP information may be transmitted from DgNB CU 512 to IAB nodes 515, 517 over one or more backhaul links or hops 514, 516'. Therefore, Malkamaki does not disclose an embodiment in which the IAB Nodel 515 transmits the downlink to the IAB Node 2 517 based on the result of setting the interface established between the IAB Nodel 515 and the Donor gNB 511. Therefore Malkamaki does not disclose a feature of "provide a service to a user equipment (UE) connected to the IAB node based on a result of the F1 interface establishment" in Claim 1. 
For at least these reasons, Claim 1 and its dependent claims are allowable. For one or more of these reasons, Claims 8 and 15 and the claims dependent from Claim 8 are allowable. Accordingly, the Applicant respectfully requests that the § 103 rejection be withdrawn.
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claim 1, Malkamaki discloses, an integrated access and backhaul (IAB) node for performing a communication (see Fig.8, an IAB node 830, see para. 0063-0064), the IAB node comprising : a transceiver (see fig. 8, transceiver 823); and a processor (see Fig.8, processor 821), transmit, to an IAB donor, a radio resource control (RRC) message including information indicating a relay capability (see para. 0030, 0036, 0052-0054, the downlink information is transmitted using an RRC signaling / a radio resource control (RRC) message, and transmitted in the form of RRC information, which is information contained within an RRC message. The signaling radio bearer, such as SRBx, is used when transporting the F1 AP information / information indicating a relay capability, also downlink information is transmitted via the UE part of the IAB node to the RAN or DU part of the IAB node. The downlink information include FLAP information and downlink information, such as FLAP, is transmitted from a DgNB CU to a RAN part of the IAB node, also referred to as the IAB node gNB DU, via a UE part of the IAB node in an RRC connected mode. In other words, the dedicated information of the F1 application protocol is used to transfer RAN part/DU IAB node specific FLAP information between the network and the IAB node. In certain embodiments, the UE and the RAN parts of the IAB node may both be in an RRC connected mode, while in certain other embodiments the UE and the RAN parts of the IAB node may be in different modes) and  the IAB node configured to provide a service to a user equipment (UE) connected to the IAB node based on a result of an F1 interface establishment (see Fig.5, para. 0047-0050, an F1 control plane is used to connect DgNB CU 512 and DgNB DU 513, and an L2 MAC aggregation used to connect DgNB DU part 513 and first IAB node 515, as well as first IAB node 515 and second IAB node 517, and IAB nodes 515 and 517, as shown in FIG. 5, have a UE part which receives and/or transmits downlink or uplink information via backhaul link IAB nodes 515 and 517 also have a RAN part, also referred to as an IAB node DU part, which  receive and/or transmit uplink or downlink information in an access direction. The RAN part of the IAB node may communicate with the UE itself or with a UE part of the next hop IAB node. Also, per para. 0050, DgNB CU 512 control the DgNB DU 513 using an F1AP when the DgNB 511 includes a CU-DU split.
Objection to the Specification
The specification is objected to for failure to provide antecedent basis for "... a transceiver for a distribution unit (DU) of the IAB node and a mobile terminal (MT) of the IAB node...” as recited in amended claim 1 lines 3-4. A review of the specification, see Fig.6 paragraphs 173, 177-178, discloses “Referring to the FIG. 6, the IAB node 600 may include a processor 610, a transceiver 620 and a memory 630”. However, all of the illustrated components are not essential. The IAB node 600 may be implemented by more or less components than those illustrated in FIG. 6”, however no additional description is provided in the specification, regarding a transceiver for a distribution unit (DU) of the IAB node and a mobile terminal (MT) of the IAB node.

In view of Fig.2a and 2b of instant specification , para. 0061 disclose, “The IAB node(s) 104 includes a DU 104a and a Mobile Terminal (MT) 104b. The DU 104a performs similar functions of the DU 106a of the IAB donor 106. The DU 104b includes an RLC layer, a MAC layer, and a PHY layer of the RAN protocol stack. In an embodiment, the DU 104b has the F1* network interface connectivity to the CU 106b of the IAB donor 106”. Seems that both the MT and DU are referred to as “104b”.


Drawings

The drawings are objected to under 37 CFR 1.83(a) because they fail to show: a transceiver for a distribution unit (DU) of the IAB node and a mobile terminal (MT) of the IAB node.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 3-5, 8, 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm (Way forward – IAB Architecture for L2/L3 relaying, R3-181944, 04-2018), and further in view of Malkamaki et al. (US Pub. No.: 2021/0076368).

As per claim 1, Qualcomm disclose An integrated access and backhaul (IAB) node for performing a communication, the IAB node (see para. 2.2.1, IAB Node 2) comprising: a distribution unit (DU) of the IAB node (see Fig. 1a, IAB node with DU) and a mobile terminal (MT) (see Fig. 1a, IAB node with MT) of the IAB node (see section 2.2.1, each IAB node holds a DU and an MT. Via the MT, the IAB-node connects to an upstream IAB­ node or the IAB-donor. Via the DU, the IAB-node establishes RLC-channels to UEs and to MTs of downstream IAB­ nodes); and configured to: 
transmit, to an IAB donor, a radio resource control (RRC) message including information indicating a relay capability (see Fig.1a, section 2.2.1, each DU on an IAB-node connects to the CU in the IAB-donor using a modified form of F1 {indicating a relay capability} , which is referred to as F1*. F1 *U runs over RLC channels on the wireless backhaul between the MT on the serving IAB-node and the DU on the donor. F1 *-U transport between MT and DU on the serving IAB-node as well as between DU and CU on the donor is FFS) of the IAB node, wherein the IAB donor comprises a DU the IAB donor (see Fig 1a, IAB Donor with DU) and a central unit (CU) (see Fig 1a, IAB Donor with CU) of the IAB donor (see Fig.1a, section 2.2.1, the IAB-node connects to an upstream IAB-donor,  each DU on an IAB-node connects to the CU in the IAB-donor using a modified form of F1,  which is referred to as F1* / a relay capability of the IAB node. F1*-U runs over RLC channels on the wireless backhaul between  the MT on the serving IAB-node and the DU on the donor / a radio resource control (RRC) message. Fl *-U transport between MT and DU on the serving IAB-node as well as between DU and CU on the donor is FFS. Also, the right side of Figure 1b  shows two examples of such Fl *-U protocol stacks. In this figure, enhancements of RLC are referred to as RLC*. The MT of each IAB-node further sustains NAS connectivity to the NGC, e.g., for authentication of the IAB-node. It further sustains a PDU-session via the NGC, e.g., to provide the IAB­ node with connectivity to the OAM),
establish an F1 interface between a DU of the IAB node and the CU of the IAB donor, after the IAB node is authenticated with a core network entity based on the information indicating the relay capability (see Fig.1A, section 2.2.1, an F1 interface between a DU of the IAB node and the CU of the IAB donor is established, clearly F1 can only be established after authentication and connection, since in this figure, enhancements of RLC are referred to as RLC*. The MT of the IAB-node further sustains NAS connectivity to the NGC, e.g., for authentication of the IAB-node {clearly the F1 is established after the IAB node is authenticated with a core network}. It further sustains a PDU-session via the NGC, e.g., to provide the IAB­ node with connectivity to the OAM), and
 provide a service to a UE based on a result of the establishment (see para. 2.2.1,  Fig. 1A, "via the DU, the IAB-node establishes RLC-channels to UEs and to MTs of downstream IAB-nodes").

Although Qualcomm disclose a distribution unit (DU) of the IAB node and a mobile terminal (MT) of the IAB node

Qualcomm however does not explicitly disclose a transceiver and a processor.

Malkamaki however disclose An integrated access and backhaul (IAB) node for performing a communication (see Fig.8, an IAB node 830, see para. 0063-0064), the IAB node comprising : a transceiver (see fig. 8, transceiver 823); and a processor (see Fig.8, processor 821), transmit, to an IAB donor, a radio resource control (RRC) message including information indicating a relay capability (see para. 0030, 0036, 0052-0054, the downlink information is transmitted using an RRC signaling / a radio resource control (RRC) message, and transmitted in the form of RRC information, which is information contained within an RRC message. The signaling radio bearer, such as SRBx, is used when transporting the F1 AP information / information indicating a relay capability, also downlink information is transmitted via the UE part of the IAB node to the RAN or DU part of the IAB node. The downlink information may support or may include FLAP information and downlink information, such as FLAP, is transmitted from a DgNB CU to a RAN part of the IAB node, also referred to as the IAB node gNB DU, via a UE part of the IAB node in an RRC connected mode. In other words, the dedicated information of the F1 application protocol may be used to transfer RAN part/DU IAB node specific FLAP information between the network and the IAB node. In certain embodiments, the UE and the RAN parts of the IAB node may both be in an RRC connected mode, while in certain other embodiments the UE and the RAN parts of the IAB node may be in different modes) and  the IAB node configured to provide a service to a user equipment (UE) connected to the IAB node based on a result of an F1 interface establishment (see Fig.5, para. 0047-0050, an F1 control plane is used to connect DgNB CU 512 and DgNB DU 513, and an L2 MAC aggregation used to connect DgNB DU part 513 and first IAB node 515, as well as first IAB node 515 and second IAB node 517, and IAB nodes 515 and 517, as shown in FIG. 5, have a UE part which receives and/or transmits downlink or uplink information via backhaul link IAB nodes 515 and 517 also have a RAN part, also referred to as an IAB node DU part, which  receive and/or transmit uplink or downlink information in an access direction. The RAN part of the IAB node may communicate with the UE itself or with a UE part of the next hop IAB node. Also, per para. 0050, DgNB CU 512 control the DgNB DU 513 using an F1AP when the DgNB 511 includes a CU-DU split. Therefore, certain embodiments the DgNB CU 512 may be used to transmit F1AP information to DgNB DU 513 and to the RAN part of the IAB node. In accordance with the above embodiments, F1AP information may be transmitted from DgNB CU 512 to IAB nodes 515, 517 over one or more backhaul links or hops 514, 516. The F1AP is transported in a CU-DU split over SCTP and/or IP. When using SCTP and/or IP for transmissions between DgNB CU and the IAB nodes, the IP packets is routed via an internal UPF located in, or collocated with, the DgNB CU. The internal UPF located in DgNB CU is used to handle the IP routing to IAB nodes and UEs / provide a service to a user equipment (UE) connected to the IAB node, see Fig.7, para. 0060, 0061, in step 720, the method may include transmitting the downlink information including the F1 application protocol information from the donor node central unit to a UE part of the IAB node via a backhaul link. The downlink information may be aggregated with other data on the backhaul link).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a transceiver and a processor, as taught by Malkamaki, in the system of Qualcomm, so as to allow for the extending of RRC information transfer to transmit F1 application protocol (F1AP) messages from the DgNB central unit (CU) to the RAN/DU part of the IAB node, see Malkamaki, paragraphs 30-31.

As per claim 3, the combination of Qualcomm and Malkamaki disclose the IAB node of claim 1.

Malkamaki further disclose wherein the processor is configured to control the transceiver to receive, from at least one node including at least one of the IAB donor, or other IAB node, system information block (SIB) message, and select a parent node  among at least one node based on the SIB message (see Fig.7, Fig.8, para. 0060-0064, the donor node central unit, for example the DgNB CU, compose or create F1 application protocol information for RAN part of the IAB. In addition, the donor central unit may compose or create RRC protocol information including the F1 application protocol information for the UE part of the IAB node. The donor node central unit may then transmit the F1 application protocol information to the RAN part of the IAB node via an SRB, such as SRBx. The F1 application protocol information may be transmitted from the donor node central unit to the RAN part of the IAB node via the UE part of the IAB node, and per para. 0064, an IAB node 830, may include a UE part which is similar to UE 810 for communication with the donor node or a parent IAB node's RAN part, in a multi-hop embodiment, and a RAN part which may be similar to a network entity 820 for communication with access UEs or a next hop IAB node UE part).

As per claim 4, the combination of Qualcomm and Malkamaki disclose the IAB node of claim 1.

Malkamaki further disclose wherein the processor is further configured to: control the transceiver to receive information including at least one of information of the IAB donor, IAB nodes, or hop count, and select a parent node for a data transmission among a plurality of next hop nodes based on the information,  and wherein the IAB node is selected as the parent node by previous hop node in a case that multiple intermediate IAB nodes between the IAB donor and the UE (see Fig.7, Fig.8, para. 0060-0064, an IAB node 830, include a UE part which is similar to UE 810 for communication with the donor node or a parent IAB node's RAN part, in a multi-hop embodiment, and a RAN part is similar to a network entity 820 for communication with access UEs or a next hop IAB node UE part, see also Fig.6, para. 0059, the downlink information forwarded from the UE part of the IAB node to the RAN part of the IAB node may update a configuration of the RAN part of the IAB node. In other words, the RAN part of the IAB node may update the configuration of the RAN part of the IAB node based on the identified configuration received from donor node central unit via the UE part of the IAB node. The RAN part of the IAB node may identify, based on the downlink information or the F1 application information, the updated configuration of the RAN part of the IAB node. In some embodiments, a signal of at least one of a NAS service or a PDU service is transmitted via the IAB node).

As per claim 5, the combination of Qualcomm and Malkamaki disclose the IAB node of claim 1.

Qualcomm further disclose wherein the processor is further configured to: establish a protocol data unit (PDU) session between a mobile termination (MT) of the IAB node and an operations, administration and maintenance (OAM) server (see section 2.2.1, the MT of each lAB-node further sustains NAS connectivity to the NGC, e.g., for authentication of the IAB-node. It further sustains a PDU-session via the NGC, e.g., to provide the IAB­ node with connectivity to the OAM server).

Claims 2, 6, 7, 9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm (Way forward – IAB Architecture for L2/L3 relaying, R3-181944, 04-2018), in view of Malkamaki et al. (US Pub. No.: 2021/0076368), and further in view of Teyeb et al. (US prov. 62/653,313, published as US Pub. No.: 2021/0127430).

As per claim 2, the combination of Qualcomm and Malkamaki disclose the IAB node of claim 1.

The combination of Qualcomm and Malkamaki however does not explicitly disclose wherein the processor is configured to perform a setup of an internet protocol (IP) connectivity with an operations, 3DOCKET No. SAMS11-58725 APPLICATION NO. 17/053,745 PATENTadministration and maintenance (OAM) server, and control the transceiver to receive information regarding an OAM configuration from the OAM server via the IP connectivity.

Teyeb however disclose wherein a processor is configured to perform a setup of an internet protocol (IP) connectivity with an operations, administration and maintenance (OAM) server, and control the transceiver to receive information regarding an OAM configuration from the OAM server via the IP connectivity (see para. 0048, 0105, the IAB node establishes IP connectivity to the operator's network, this enables the IAB node to reach OAM functionality for initial OAM configuration / receive information regarding an OAM configuration).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a processor is configured to perform a setup of an internet protocol (IP) connectivity with an operations, administration and maintenance (OAM) server, and control the transceiver to receive information regarding an OAM configuration from the OAM server via the IP connectivity, as taught by Teyeb, in the system of Qualcomm and Malkamaki, so as to  enhance the setup and reconfiguration of the adaptation layer that is needed in the IAB nodes and the Donor DU/gNB, for the proper routing of the incoming packets to the proper path (i.e., a next IAB node or the destination UE), as well as the mapping to the proper bearer in that path, this is realized by enhancing the F1-AP and RRC protocols, see Teyeb, paragraphs 65-67, prov.313, page 16.

As per claim 6, the combination of Qualcomm and Malkamaki disclose the IAB node of claim 1.

The combination of Qualcomm and Malkamaki however does not explicitly disclose wherein the processor is further configured to: receive information transmitted from the IAB donor, wherein the information is transmitted to the IAB node on an adaptation layer, and includes identification information specifying a user equipment (UE) bearer and quality of service (QoS) information.

Teyeb however disclose wherein a processor is further configured to: receive information transmitted from the IAB donor, wherein the information is transmitted to the IAB node on an adaptation layer, and includes identification information specifying a user equipment (UE) bearer and quality of service (QoS) information (see Fig.20, para. 0115, the adaptation layer for the DU part of the Donor node (as well as the intermediate node) may or may not be needed to be reconfigured depending on several factors such as whether different or same IP addresses are employed for the MT and DU parts of the IAB nodes, whether there is already a backhaul bearer setup that can be mapped to the UE's bearers; and/or whether a static mapping is used in all the backhaul nodes (e.g., a certain range of port numbers associated for a bearer of given QoS), see also para. 0178).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a processor is further configured to: receive information transmitted from the IAB donor, wherein the information is transmitted to the IAB node on an adaptation layer, and includes identification information specifying a user equipment (UE) bearer and quality of service (QoS) information, as taught by Teyeb, in the system of Qualcomm and Malkamaki, so as to  enhance the setup and reconfiguration of the adaptation layer that is needed in the IAB nodes and the Donor DU/gNB, for the proper routing of the incoming packets to the proper path (i.e., a next IAB node or the destination UE), as well as the mapping to the proper bearer in that path, this is realized by enhancing the F1-AP and RRC protocols, see Teyeb, paragraphs 65-67, prov.313, page 16.

As per claim 7, the combination of Qualcomm and Malkamaki disclose the IAB node of claim 1.

The combination of Qualcomm and Malkamaki however does not explicitly disclose wherein a signaling between a mobile termination (MT) on the IAB node and a central unit control plane (CU-CP) of an IAB- donor using RRC protocol is carried over a signaling radio bearer (SRB).

Teyeb however disclose wherein a signaling between a mobile termination (MT) on the IAB node and a central unit control plane (CU-CP) of an IAB- donor using RRC protocol is carried over a signaling radio bearer (SRB) (see para. 0013-0014, 0178, 0181, the central unit 2610 may have processing circuitry configured to use RRC signaling to establish a connection with an MT part of the relay node, via the distributed unit of the donor base station and, after establishing the connection, signal with the MT part of the relay node to configure an adaptation layer in a protocol stack for the MT part of the relay node, the adaptation layer providing for routing of incoming packets to one or more further relay nodes or to one or more UEs connected to the relay node and for mapping of those incoming packets to bearers, see also Fig.28, para. 0187,  a gNB-CU is split into multiple entities, this includes gNB-CU-UPs, which serve the user plane and host the PDCP protocol, and one gNB-CU-CP, which serves the control plane and hosts the PDCP and RRC protocol. These two entities are shown as separate control units in FIG. 28, as control plane 2622 and first and second (user plane) control units 2624 and 2626. Control plane 2622 and control units 2624, 2626 are  comparable to CU-CP and CU-UP in FIG. 2).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a signaling between a mobile termination (MT) on the IAB node and a central unit control plane (CU-CP) of an IAB- donor using RRC protocol is carried over a signaling radio bearer (SRB), as taught by Teyeb, in the system of Qualcomm and Malkamaki, so as to  enhance the setup and reconfiguration of the adaptation layer that is needed in the IAB nodes and the Donor DU/gNB, for the proper routing of the incoming packets to the proper path (i.e., a next IAB node or the destination UE), as well as the mapping to the proper bearer in that path, this is realized by enhancing the F1-AP and RRC protocols, see Teyeb, paragraphs 65-67, prov.313, page 16.

As per claim 8, claim 8 is rejected the same way as claim 1.
As per claim 9, claim 9 is rejected the same way as claim 2.
As per claim 10, claim 10 is rejected the same way as claim 3.
As per claim 11, claim 11 is rejected the same way as claim 4.
As per claim 12, claim 12 is rejected the same way as claim 5.
As per claim 13, claim 13 is rejected the same way as claim 6.
As per claim 14, claim 14 is rejected the same way as claim 7.
As per claim 15, claim 15 is rejected the same way as claim 1.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection:
Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm (Way forward – IAB Architecture for L2/L3 relaying, R3-181944, 04-2018) and further in view of Teyeb et al. (US prov. 62/653,313, published as US Pub. No.: 2021/0127430).

As per claim 1, Qualcomm disclose An integrated access and backhaul (IAB) node for performing a communication, the IAB node (see para. 2.2.1, IAB Node 2) comprising: a distribution unit (DU) of the IAB node (see Fig. 1a, IAB node with DU) and a mobile terminal (MT) (see Fig. 1a, IAB node with MT) of the IAB node (see section 2.2.1, each IAB node holds a DU and an MT. Via the MT, the IAB-node connects to an upstream IAB­ node or the IAB-donor. Via the DU, the IAB-node establishes RLC-channels to UEs and to MTs of downstream IAB­ nodes); and configured to: 
transmit, to an IAB donor, a radio resource control (RRC) message including information indicating a relay capability (see Fig.1a, section 2.2.1, each DU on an IAB-node connects to the CU in the IAB-donor using a modified form of F1 {indicating a relay capability} , which is referred to as F1*. F1 *U runs over RLC channels on the wireless backhaul between the MT on the serving IAB-node and the DU on the donor. F1 *-U transport between MT and DU on the serving IAB-node as well as between DU and CU on the donor is FFS) of the IAB node, wherein the IAB donor comprises a DU the IAB donor (see Fig 1a, IAB Donor with DU) and a central unit (CU) (see Fig 1a, IAB Donor with CU) of the IAB donor (see Fig.1a, section 2.2.1, the IAB-node connects to an upstream IAB-donor,  each DU on an IAB-node connects to the CU in the IAB-donor using a modified form of F1,  which is referred to as F1* / a relay capability of the IAB node. F1*-U runs over RLC channels on the wireless backhaul between  the MT on the serving IAB-node and the DU on the donor / a radio resource control (RRC) message. Fl *-U transport between MT and DU on the serving IAB-node as well as between DU and CU on the donor is FFS. Also, the right side of Figure 1b  shows two examples of such Fl *-U protocol stacks. In this figure, enhancements of RLC are referred to as RLC*. The MT of each IAB-node further sustains NAS connectivity to the NGC, e.g., for authentication of the IAB-node. It further sustains a PDU-session via the NGC, e.g., to provide the IAB­ node with connectivity to the OAM),
establish an F1 interface between a DU of the IAB node and the CU of the IAB donor, after the IAB node is authenticated with a core network entity based on the information indicating the relay capability (see Fig.1A, section 2.2.1, an F1 interface between a DU of the IAB node and the CU of the IAB donor is established, clearly F1 can only be established after authentication and connection, since in this figure, enhancements of RLC are referred to as RLC*. The MT of the IAB-node further sustains NAS connectivity to the NGC, e.g., for authentication of the IAB-node {clearly the F1 is established after the IAB node is authenticated with a core network}. It further sustains a PDU-session via the NGC, e.g., to provide the IAB­ node with connectivity to the OAM), and
 provide a service to a UE based on a result of the establishment (see para. 2.2.1,  Fig. 1A, "via the DU, the IAB-node establishes RLC-channels to UEs and to MTs of downstream IAB-nodes").

Although Qualcomm disclose a distribution unit (DU) of the IAB node and a mobile terminal (MT) of the IAB node

Qualcomm however does not explicitly disclose a transceiver and a processor.

Teyeb however disclose An integrated access and backhaul (IAB) node for performing a communication (see Fig.8, IAB node in communication with IAB donor), the IAB node comprising a transceiver (see Fig.29, Radio Circuitry 2912 and Radio Circuitry 2922) and a processor (see Fig.29, Processing Circuitry 2930), and configure to establish an F1 interface between a DU of the IAB node and the CU of the IAB donor, after the IAB node is authenticated with a core network entity based on the information indicating a relay capability (see Fig.8, para. 0047-0048, The right side of FIG. 8 shows two examples of such F1*-U protocol stacks. In this figure, enhancements of RLC are referred to as RLC*. The MT of each IAB-node further sustains NAS connectivity to the NGC, e.g., for authentication of the IAB-node. It further sustains a PDU-session via the NGC, e.g., to provide the IAB-node with connectivity to the OAM, also, Each DU on an IAB-node connects to the CU in the IAB-donor using a modified form of F1, which is referred to as F1* {information indicating a relay capability, to use F1* }. F1*-U runs over RLC channels on the wireless backhaul between the MT on the serving IAB-node and the DU on the donor. F1*-U provides transport between MT and DU on the serving IAB-node as well as between DU and CU on the donor).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of An integrated access and backhaul (IAB) node for performing a communication (see Fig.8, IAB node in communication with IAB donor), the IAB node comprising a transceiver and a processor, as taught by Teyeb, in the system of Qualcomm and Malkamaki, so as to  enhance the setup and reconfiguration of the adaptation layer that is needed in the IAB nodes and the Donor DU/gNB, for the proper routing of the incoming packets to the proper path (i.e., a next IAB node or the destination UE), as well as the mapping to the proper bearer in that path, this is realized by enhancing the F1-AP and RRC protocols, see Teyeb, paragraphs 65-67, prov.313, page 16.

As per claim 8, claim 8 is rejected the same way as claim 1.
As per claim 15, claim 15 is rejected the same way as claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mildh (US Pub. No.:2020/0084688) – see Fig.3, Fig.4, Fig.8, Fig.15, para. 0047-0049, 0122, “ FIG. 15 illustrates an exemplary method and/or procedure performed in by an intermediate node of a multi-hop, integrated access backhaul, IAB, communication network, in accordance with particular exemplary embodiments of the present disclosure. The exemplary method and/or procedure shown in FIG. 15 can be performed, for example, by a first intermediate node (e.g., gNB-CU, gNB-DU, IAB node, base station, etc.) in communication with a target network node (e.g., IAB node, gNB-CU, base station, etc.) via a second intermediate node (e.g., gNB-DU, IAB node, base station, etc.) in the IAB network”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469